United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 9, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-40429
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANTONIO SANCHEZ-JAIMES,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-2001-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Antonio Sanchez-Jaimes (Sanchez) pleaded guilty to one count

of reentering the United States without permission after having

been deported.    As Sanchez’s prior deportation followed an

aggravated felony conviction, he was subject to the increased

penalty provisions of 8 U.S.C. § 1326(b).     Sanchez contends that

the treatment of felonies and aggravated felonies as sentencing

factors under § 1326(b)(1) and (2) is unconstitutional in light

of Apprendi v. New Jersey, 530 U.S. 466 (2000), and that he




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40429
                                  -2-

should be resentenced subject to the two-year maximum set forth

in § 1326(a).

     Sanchez’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Sanchez contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.     See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).    Sanchez

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.